DETAILED ACTION
	This action is responsive to the following communication: the response filed 3/22/2021.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1-8 are pending.  

Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that “output the data” in line(s) 5 was meant to be --output the data read--, since it is construed that the data refers to data read, not data written.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2016/0034371 ‒hereinafter “Oh”).

	
Regarding claim 1, Oh discloses a semiconductor device comprising:
a memory semiconductor chip (100; fig. 2; para 0055) that comprises a plurality of memory cells (para 0054);
a planar buffer chip (20; fig. 2) as a semiconductor chip (para 0055) that comprises a plurality of buffer circuits (220, 230; fig. 3) that hold (via block 270; fig. 3) data read (data read during sensing operation; para 0078) from the memory cells (of array 150; fig. 3) and data written (data written from write data; para 0078) to the memory cells (of array 150; fig. 3) and that output the data (via I/O circuit 280; fig. 3) in accordance with readout lines (bit lines; para 0078) of the plurality of memory cells (of array 150; fig. 3); and
an electrical connection structure (TSV 16; fig. 2) comprising a bumpless penetration electrode (TSV 16 is a penetration electrode implemented without bumps, further detailed as 1160; fig. 2, 16; para 0144, 0150) that electrically connects a readout line (a bit line) of a memory cell (one of a memory cell of array 150) of the plurality of memory cells to a buffer circuit (TSV 16 electrically connects the bit line of the memory cell to a buffer circuit 220 or 230 via logic circuits; fig. 2-3) of the plurality of buffer circuits (220, 230; fig. 3) in a thickness direction (a vertical direction; fig. 2) of the memory semiconductor chip (100; fig. 2) and the planar buffer chip (20; fig. 2).

Regarding claim 2, Oh discloses the semiconductor device, further comprising a buffer decoder part (260; fig. 3) that is configured to select a readout line from a predetermined number of the readout lines and connects the readout line selected by the buffer decoder part to the buffer circuit (para 0077).

Regarding claim 3, Oh discloses the semiconductor device, wherein the memory semiconductor chip comprises a plurality of semiconductor chips (para 0055) including the memory cell that are laminated (i.e. overlayed) in the thickness direction (the plurality of cell dies 11-14 are shown overlayed in the vertical direction; fig. 2), and
the electrical connection structure (TSV 16; fig. 2) electrically connects the plurality of semiconductor chips to the planar buffer chip (20; fig. 2) (para 0015).

Regarding claim 4, Oh discloses the semiconductor device, wherein the memory semiconductor chip comprises a plurality of semiconductor chips (para 0055) including the memory cell that are laminated (i.e. overlayed) in the thickness direction (the plurality of cell dies 11-14 are shown overlayed in the vertical direction; fig. 2), and
the electrical connection structure (TSV 16; fig. 2) electrically connects the plurality of semiconductor chips to the planar buffer chip (20; fig. 2) (para 0015).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0034371 ‒hereinafter “Oh”) in view of Lee (US 2011/0309475).

Regarding claim 5, Oh discloses the semiconductor device, wherein the bumpless penetration electrode (1160; fig. 16) penetrates through the memory semiconductor chip and connects the memory semiconductor chip to the planar buffer chip (fig. 2, 16).  
Oh does not expressly disclose bumpless penetration electrode penetrates through the planar buffer chip in the thickness direction and using a conductor.
Lee discloses bumpless penetration electrode (116; fig. 11) penetrates through the planar buffer chip (112; fig. 11) in the thickness direction (vertical direction) and using a conductor (117; fig. 11).
(para 0228 of Lee).

Regarding claim 6, Oh discloses the semiconductor device, wherein the bumpless penetration electrode (1160; fig. 16) penetrates through the memory semiconductor chip and connects the memory semiconductor chip to the planar buffer chip (fig. 2, 16).  
Oh does not expressly disclose bumpless penetration electrode penetrates through the planar buffer chip in the thickness direction and using a conductor.
Lee discloses bumpless penetration electrode (116; fig. 11) penetrates through the planar buffer chip (112; fig. 11) in the thickness direction (vertical direction) and using a conductor (117; fig. 11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is modifiable as taught by Lee for the purpose of facilitating data accessing schemes by maintaining integrity of signal propagation using through silicon vias (TSVs) in a stacked memory structure (para 0228 of Lee).

Regarding claim 7, Oh discloses the semiconductor device, wherein the bumpless penetration electrode (1160; fig. 16) penetrates through the memory semiconductor chip and connects the memory semiconductor chip to the planar buffer chip (fig. 2, 16).  

Lee discloses bumpless penetration electrode (116; fig. 11) penetrates through the planar buffer chip (112; fig. 11) in the thickness direction (vertical direction) and using a conductor (117; fig. 11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is modifiable as taught by Lee for the purpose of facilitating data accessing schemes by maintaining integrity of signal propagation using through silicon vias (TSVs) in a stacked memory structure (para 0228 of Lee).

Regarding claim 8, Oh discloses the semiconductor device, wherein the bumpless penetration electrode (1160; fig. 16) penetrates through the memory semiconductor chip and connects the memory semiconductor chip to the planar buffer chip (fig. 2, 16).  
Oh does not expressly disclose bumpless penetration electrode penetrates through the planar buffer chip in the thickness direction and using a conductor.
Lee discloses bumpless penetration electrode (116; fig. 11) penetrates through the planar buffer chip (112; fig. 11) in the thickness direction (vertical direction) and using a conductor (117; fig. 11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Oh is modifiable as taught by Lee for the purpose of facilitating data accessing schemes by maintaining integrity of signal propagation using through silicon vias (TSVs) in a stacked memory structure (para 0228 of Lee).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-           (fax 571-273-2267).  The examiner can normally be reached on M Eastern. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______